Case 1:20-mj-00089-CLP Document1 Filed 01/24/20 Page 1 of 3 PagelD #: 1

AB:MWG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

oe Le 4
UNITED STATES OF AMERICA
- against -
WILLIAM FINCH,
Defendant.
oe Le X

EASTERN DISTRICT OF NEW YORK, SS:

COMPLAINT AND AFFIDAVIT
IN SUPPORT OF
APPLICATION FOR AN
ARREST WARRANT

(T. 18, U.S.C., § 922(g)(1))

20-MJ-89

DEBRA LAWSON, being duly sworn, deposes and states that she is a

Detective with the New York City Police Department (“NYPD”), duly appointed according

to law and acting as such.

Upon information and belief, on or about January 19, 2020, within the Eastern.

District of New York, the defendant WILLIAM FINCH, knowing that he had previously

been convicted in a court of one or more crimes punishable by a term of umprisonment

exceeding one year, did knowingly and intentionally possess in and affecting commerce a

firearm, to wit: a Bersa .380 caliber pistol with serial number D99738.

(Title 18, United States Code, Section 922(g)(1))
The source of your deponent’s information and grounds for her belief are as
follows:'

l. 1 am a Detective with the NYPD and have been involved in the
investigation of numerous cases involving firearms offenses. [ am currently assigned to the
Triggerlock Unit. I am familiar with the facts and circumstances set forth below from my
personal involvement in this investigation, my review of documents, records and reports, and
from reports made to me by other law enforcement officers and personnel. Where I describe
the statements of others, { am doing so only in sum and substance and in part.

2. On or about January 19, 2020, an individual (“Individual 1”) called 911
and reported that his roommate, the defendant WILLIAM FINCH, had threatened Individual
1 with a firearm inside of their apartment located at 80 Lenox Road in Brooklyn, New York
(the “Apartment”).

3, NYPD officers responded to the Apartment shortly thereafter. The
defendant was arrested at the scene, and NYPD officers secured the Apartment while law
enforcement applied for a warrant to search the defendant’s bedroom for a firearm.

4, Later that day, on January 19, 2020, the Honorable Edwin Novillo,
Criminal Court of the State of New York, County of Kings, signed a search warrant
authorizing the search of the Apartment, including the defendant’s bedroom, for a firearm.

5. NYPD officers executed the search warrant at approximately 9:00 p.m.

on January 19, 2020. Specifically, pursuant to the search warrant, NYPD officers entered the

 

' Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth each and every fact I have learned
during the course of this investigation.
defendant’s bedroom and searched his bed. NYPD officers immediately found a Bersa .380
caliber pistol with serial number D99738 (the “Firearm”) concealed inside a pillowcase on
the defendant’s bed.

6. Based on my discussions with an interstate nexus expert from ATF, I
know that the Firearm was manufactured outside the State of New York.

7. I have also reviewed the defendant's criminal history records and have
determined that, on or about June 16, 1997, in the Supreme Court of the State of New York,
Queens County, the defendant was convicted of criminal possession of a loaded firearm in
the third degree, in violation of New York Penal Law § 265.02, a felony punishable by a
term of imprisonment of more than one year. In addition, on or about September 26, 1996,
in the Supreme Court of the State of New York, New York County, the defendant was
convicted of burglary in the third degree, in violation of New York Penal Law § 140.20, a
felony punishable by a term of imprisonment of more than one year.

WHEREFORE, your deponent respectfully requests that an arrest warrant be

issued for the defendant WILLIAM FINCH so that be may be dealt with according to law.

ae

DEBRA LAWSON
Detective
New York City Police Department

 

Sworn to before me this

24th day of Janyary, 2020.
\

( IL
51 Pallas

 

THE H¢

LLAK
UNITEI JDGE

EASTE] RK
